Fourth Court of Appeals
                                San Antonio, Texas
                                       May 30, 2018

                                   No. 04-18-00134-CV

                          IN INTEREST OF I.S.F.P., A CHILD

                From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 13-028
                         Honorable Bill R. Palmer, Judge Presiding

                                          ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. It is
ORDERED that the costs of this appeal are taxed against appellants.

      It is so ORDERED on May 30, 2018.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of May, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court